Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claims 1-2 and 4-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/25/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Shawn Hamidinia on 09/24/2021.

The application has been amended as follows: 

Claim 7. Magnetic composite particles in which an outer shell is formed on the surfaces of the core particles containing an inorganic oxide or a polymer, 
wherein the outer shell comprises magnetic nanoparticles and a silicon compound,
wherein the value of a volume average particle diameter (dTEM) of the magnetic composite particles measured by a transmission electron microscope is 30 nm or more to 210 nm or less, 
wherein the magnetic composite particles are subjected to a magnetic field,
wherein a cluster state of the magnetic composite particles is a strand-shaped cluster state, and
wherein the silicon compound comprises tetraethylorthosilicate (TEOS) and a silane coupling agent, wherein the silane coupling agent is 3-methacryloxy propyltrimethoxysilane (MPTMS).

Claim 11. A method for manufacturing the magnetic composite particles comprising:
producing a suspension of magnetic nanoparticles;
producing core particles comprising an inorganic oxide or a polymer, and having a value of a volume average particle diameter measured from a transmission electron microscope image of 20 nm or more to 200 nm or less,
adding the core particles to the suspension of the magnetic nanoparticles and producing a suspension of heteroaggregation particles,
adding an aqueous solution of a silicon compound to the suspension of the heteroaggregation particles, thereby providing a layer of the silicon compound on the surfaces of the heteroaggregation particles, and producing a suspension of the magnetic composite particles in which a value of a volume average particle diameter (dTEM) measured from a transmission electron microscope image is 30 nm or more to 210 nm or less, and


Claims 12-13. Cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635